DETAILED ACTION

	This is a non-final action in response to the RCE and claims filed 01/10/22.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davoine et al. (US 2016/0356956) in view of Parriaux (US 7,454,103).
In respect to claims 1 and 13, Davoine et al. disclose a security device having one or more patterns comprising: an aperture arranged to face an observer for viewing of the patterns on the top side of the device (0121) and a RWG (resonant waveguide grating) located underneath the top side.  The RWG comprising a plurality of RWGs generating the one or more patterns; each RWG comprising a waveguide 30 and first and second diffraction gratings on the top and bottom attached to the waveguide (Fig. 1); the diffraction gratings are selected such to couple in a first beam and resonate a second beam; the device is structurally identical as claimed and may function as claimed (0096-0097).
Davoine et al. generally disclose an additional layer, which may comprise a hologram (0034), but do not disclose that the hologram is below the RWG layer, “generating the image” which does not interfere with the RWG, however, Parriaux teaches a similar waveguide grating “leaky mode resonance” which may be placed above a hologram 8 (Fig. 2; 0060).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the RWG and hologram taught in Davoine et al. such that the hologram generating an image is below the RWG layer as taught by Parriaux to create a high reflection efficiency in the hologram (0060).  Davoine et al. further disclose that the scattering elements forming the gratings may be arc-shaped “curved” (0096).
In respect to the amended subject matter, Davoine et al. inherently discloses a “concentric circular arc shape” to the grating elements since 1) they may be curved (see above) and 2) they have a constant grating spacing, which is a requirement to selectively couple desired wavelengths.  These two conditions require “concentric circular arc shape”.
In respect to claim 2, Davoine et al. disclose that each individual RWG comprises a first and second RWG portion coupled together, the first and second gratings having different grating periods, such that the RWG generates an outgoing light beam at a predictable wavelength and angle (0091; Fig. 1).
In respect to claims 5-7, Davoine et al. disclose that the first and second gratings share the waveguide, and may be adjacent or spaced from one another (0117).
In respect to claim 8, Davoine et al. disclose that the RWG may be monomode “single-mode” (0095).
In respect to claim 9, Davoine et al. disclose that the individual RWGs may form a 2D array, substantially uniformally distributed (0030; e.g. Fig. 13).
In respect to claim 10-12, Davoine et al. disclose that the substrate may be a flexible polymer and further may include a protective coating “supersubstrate” (0083).
In respect to claims 14-16, Parriaux further teaches that the hologram may be a phase hologram (0152), and that the holograms may be used for “image storage” (encrypted images) (0060).  The stored information itself ”biometric data” is not a patentable distinction as it doesn’t define any particular structure.  Regardless, embedding biometric information in holograms is widely known in security applications.
In respect to claims 17-18, Davoine et al. further disclose a plurality of subsets of patterns that are interlaced, wherein individual subsets create the pattern (Fig. 13).
In respect to claim 19, Davoine et al. discloses an aperture on the bottom of the device (e.g Figs. 7a-7b), and further that RWGs have viewable spectral changes in reflection and/or transmission (0072), thus providing a similar aperture on the bottom of the device would be obvious in order to realize the transmission effects. 

Response to Arguments

	They applicant contends that the amended claims distinguish from the prior art, and states that during an interview “[the examiner] mentioned claiming the grating structures as “circular” rather than curved, or as “concentric circles”...”would probably be patentable””.  Without agreeing with this characterization, the claims now recite “a concentric circular arc shape”, which does not require a concentric circle (complete shape) which would likely differentiate, as indicated by the applicant.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637